Berry, J.
Laws 1875, c. 139, was the general law for the organization of villages when Sp. Laws 1878, c. 19, was enacted. Section 1 of this chapter (19) enacts that certain described territory “be, and the same is hereby, incorporated as the village of Pine Island, pursuant to chapter 139 of the General Laws of 1875, except as hereinafter provided.” The exceptions thus made are of certain provisions as to the sale of intoxicating liquors, and the publication and record of ordinances. Save as to these matters the entire subject of the frame of government, of the mode of organization, of officers, and of their powers and duties, and of the powers, duties, and liabilities of the village corporation, is left to the general law of 1876; and section 7 appoints certain persons “to carry out the provisions of section 9 (relating to the mode of organization) of the aforesaid chapter 139.” These references make it apparent that the village of Pine Island was to be organized (as it in fact was) under the general law of 1875. The act of 1878 provided for no organization except under and pursuant to that law.
The word “incorporated” in section 1 of the act of 1878 is evidently used as the equivalent of the phrase “set apart by act of the legislature for incorporation,” found in section 1 of the act of 1875, and not with the design of creating a special corporation independent of that general law.
It follows that the village of Pine Island falls within the terms of section 2 of chapter 145, Laws 1885, which provide that “every village which has been or shall be organized or incorporated under the general statutes shall be hereafter governed according to the provisions of this chapter, (145,) to the end that uniformity of village government, and equal privileges to all may be secured;” and hence, under section 16 of that chapter, the time for the annual meeting for the election of officers is the second Tuesday of March, in lieu of the first Tuesday of January, as provided in the act of 1875.
*178Let judgment be entered ousting the respondent from the office of president of said village, and establishing the right of the relator to the same.